The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 10, 13, 14 and 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samain et al. (cited in the IDS dated 1/31/22).  
	Samain et al. teach a cosmetic composition.  See paragraph 13.
	Specifically see paragraph 97 which teaches various nonionic surfactants.  Para-graph 117 teaches a preferred amount of from 8 to 25 wt% which overlaps with the claimed range of from 1 to 20 parts.
	Paragraphs 118 and on teach various aminosilicones including ones meeting claim 9 (see paragraphs 121 to 143) and ones that have a quaternary ammonium group meeting claim 10 (see paragraphs 145 and 154).  The amount of aminosilicone is from .001 to 20 wt%, including a specifically disclosed amount of 10 wt%.  See paragraph 177.  This embraces the entire range of amino organopolysiloxane found in claim 1.
	Paragraph 336 and on teaches the addition of silicone gums.  Paragraph 360 teaches an amount of from .01 to 20 wt% which overlaps with the claimed range of from 10 to 80 parts.
	Finally paragraph 364 teaches the addition of an acid such as a carboxylic acid, specifically citric acid (meeting claim 14) in an effort to adjust the pH.
	Samain et al. teach a composition that contains each of the four necessary com-ponents in claim 1.  The amounts of each of the silicone gum, the amino siloxane and the nonionic surfactant overlap to a significant degree with the claimed range such that one having ordinary skill in the art would have found an amount of each component as claimed to have been obvious over Samain et al.
	For the amount of acid, note that it is added in an amount to obtain a particular property.  It has been held that where the general conditions of a claim are disclosed 
in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  Similarly, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In this manner the skilled artisan would have found the claimed composition obvious.
	Regarding the language “homogeneous stable emulsion” see paragraph 31 which refers to stability of particles during storage and, while this does not refer to the particles of silicone gum or amino siloxane found in the claims, this indicates that the final product of Samain et al. is, in fact, a stable emulsion.  See also paragraph 368 and on which refers to a washing composition prepared from this composition, which also indicates a shelf stable composition that will be homogeneously mixed.  
	For claim 4 please see paragraph 336 and on which teaches polydimethyl siloxanes. 
	For claim 5, note that the molecular mass of up to 1,000,000 will result in poly-siloxanes having a viscosity within the claimed range.  While the Examiner recognizes that this information is readily available to one having ordinary skill in the siloxane art, she draws attention to paragraph 55 of US PGPub 2020/0281840 which indicates that molecular weight of up to 1,000,000 corresponds to a viscosity of 30,000,000 mPa.s.
	For claim 6, while no specific mention is made of the terminal groups of the silicone gum Samain et al. teach that hydroxyl groups are useful for the silicone com-ponent in general (paragraph326, 344), combined with the fact that hydroxyl terminated silicone gums are extremely common in the art, would have led the skilled artisan to find such terminal group obvious.  
	For claims 7 and 8 see paragraph 177 which teaches a range as high as 20%, and specifically teaching 10%, which meets these limitations.
	For claim 13 note that this component is not required by the claims.
	For claim 16 note that no such solvent is present.
	For claims 17 and 18 see paragraph 362 which teaches such solvents.

Claims 1 to 9, 11 and 13 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzeloc et al. (cited in the IDS dated 1/31/22).  
	Bouzeloc et al. teach an amino silicone emulsion composition.  Component A) starting in column 18 meets the claimed amino functional organopolysiloxane.  Of parti-cular importance please see paragraph 19 which teaches that this component can be a gum.  As such this component also meets the requirement for a silicone gum.  There is nothing in claim 1 that prohibits the gum from being an amino functional siloxane.  	Component C) starting in paragraph 48 meets the claimed nonionic surfactant.  
	Please see paragraphs 51 and on which teach amounts of amino functional silox-ane that overlaps with the claimed amount of silicone gum and amino functionalized sil-oxane.  For instance an amount of 50 wt% amino polysiloxane gum in Bouzeloc et al. can correspond to 10 parts of amino functionalized organopolysiloxane and 40 parts of silicone gum.  The amount of surfactant in paragraph 58 overlaps with that claimed. From this one having ordinary skill in the art would have found the combination of the claimed silicone gum, amino polysiloxane and surfactant to be either anticipated or obvious.
	Paragraph 115 teaches that the pH can be adjusted as needed with acid such as acetic acid.  As such this differs from that claimed only in that this does not specifically teach an amount of acid as claimed.
	It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  In this instant situation the desired pH of the resulting emulsion can vary depending on the intended use such that the skilled artisan would have found it obvious to vary the amount of acid added thereto.  In such a manner the skilled artisan would have found an amount within the claimed range to have been obvious and/or within routine experimentation and optimization.  In this manner claim 1 is rendered obvious.
	On the other hand, see paragraph 102 which teaches, as a stabilizing agent, the addition of hyaluronic acid in an amount of from .1 to 5 wt%.  In this manner the skilled artisan would have found the totality of the components in amounts as claimed to have been obvious as well.
	Regarding the phrase “homogeneous stable emulsion” note that paragraphs 72 and on teach a mixing stage that will result in a homogeneous emulsion which will necessarily be stable, as stability is required for a personal care product (paragraph 87).  See also paragraph 115. Note too that stabilizing agents can be added (paragraph 102).

	For claims 2 and 3 note that the amount of A) in paragraph 52 can be as high as 80 wt% such that this allows for 50 to 70 parts, or even 65 parts, of the siloxane as the “gum” while having the remained as the “amino functionalized organopolysiloxane”.  
	For claim 4 note that this apparently allows for copolymers of dimethylsiloxane as long as they are hydroxyl terminated since the term homopolymer is used in the alterna-tive to define a different silicone.  As such see paragraph 28 which teaches silanol term-inal groups and see paragraph 28 which specifically teaches methyl groups, making it a dimethylsiloxane polymer.
	For claims 5 and 6 note that Component A) can be a gum or even an elastomer (paragraph 19) such that the skilled artisan would recognize that very high viscosities as claimed are contemplated by Bouzeloc et al.  In this manner the skilled artisan would have found high viscosity gums as claimed to have been obvious over the teachings in Bouzeloc et al.
	For claims 7 and 8 note that above regarding the specific amounts of each “gum” and “amino functionalized organopolysiloxane” component.
	For claim 9 see the formula in paragraph 23 which meets this.
	For claim 11 see paragraph 48 which specifically teaches secondary ethoxylates as claimed.
	For claim 13 note that this is an optional component that is not required.
	For claims 14 and 15 see again paragraph 115 which teaches acetic acid.
	For claim 16 note that no aromatic solvent is required.
	For claims 17 and 18 see paragraph 102 which teaches the addition of alcohols and polyols meeting these claims.

Claims 1 to 6, 9 and 12 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halloran et al. (cited in the IDS dated 1/31/22).  
	Halloran et al. teach a composition that contains an amine functional siloxane (column 2, lines 20 and on), a silicone gum (column 4, lines 64 and on), a silicone poly-ether (column 2, lines 66 and on), a nonionic surfactant (column 6, line 45 and on) and an acid (column 7, lines 53 and on).  This also contains water. 
	 While column 8, lines 44 and on, teaches amounts of various components, the Examiner draws particular attention to Table 1, Formula 4. This contains amino siloxane (silicone 1) and a silicone polyether (silicone 2), citric acid and Cocoamide DEA (a non-ionic surfactant) in amounts as claimed.  This example differs from that claimed in that it does not contain the silicone gum.  Given the teachings on the bottom of col. 4 that a polydiorganosiloxane gum can be added, one having ordinary skill in the art would have found it obvious to adjust the amount of silicone gum within the claimed range in an effort to optimize and/or adjust the properties associated therewith.  Again note that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the skilled artisan would have found the totality of the claimed composition to have been obvious.
	For the phrase “homogeneous stable emulsion”, while the term emulsion is not specifically used, note that the com-position is water based, contains a surfactant and is mixed such that an emulsion would be expected.  Furthermore the composition is used to prepare hair treatments (column 1, lines 5 and on) such that it would have to be in a stable, homogeneous formulation.
	Note that the obviousness rationale supra regarding the amount of silicone gum applies to instant claims 2 and 3 as well.
	For claim 4 see column 5, lines 1 and on, which teach dimethylsiloxane gums as well as hydroxyl terminal groups.  
	For claims 5 and 6 note that the viscosity is preferably greater than 5,000,000 cs such that one having ordinary skill in the art would have found viscosities larger than 10 million to have been obvious (noting that cs and cp are comparable values).
	For claim 9 please see column 2, lines 20 and on.
	For claim 12 see column 8, lines 44 and on which teach that the silicone mixture of trisiloxane polyether and amine siloxane can be present in an amount of from .5 to 5 % and that the amine siloxane is preferably 5 to 50 wt% of this mixture such that this allows for amounts of the trisiloxane polyether as high as 4.5 wt% of total composition.
	For claim 13 see column 3 which teaches various block copolymers having silicone and ethylene oxide/propylene oxide blocks.
	For claims 14 and 15 see again column 7, lines 58 to 60.
	For claim 16 note that these solvents are not required.
	For claims 17 and 18 see column 8, lines 32 to 34, which teaches ethanol and isopropanol was carriers.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, it is unclear what reference to “the silicone” intends, as there is both a silicone gum and a silicone polyether in claim 1.  

6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1 to 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 19 of U.S. Patent No. 11,236,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims embrace the more narrow embodiment in ‘231 having a specific particle size.  Note that the limitations in ‘231, with this exception, are the same as that claimed.

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
9/26/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765